IJ GreenbergTraurig
         Hal S Shaftel , Esq.
         Tel 212.801 .2164
         Fax 212.805.9464
         shaftelh@gtlaw.com




         December 6, 2019

         VIAECF

         Hon. Jesse M. Furman
         United States District Court
         Southern District of New York
         40 Centre Street, Room 2202
         New York, NY 10007

         Re:        Medacist Solutions Group, LLC v. CareFusion Solutions, LLC
                    Case No. 1:19-cv-01309-JMF

         Dear Judge Furman:

         We represent Defendant CareFusion Solutions, LLC ("CareFusion"). On consent from Plaintiff
         Medacist Solutions Group LLC ("Medacist"), we request a short adjournment of the current
         summary judgment briefing schedule. The parties have not previously filed a request to adjourn
         the briefing.

         At the pretrial conference on October 10, 2019, Your Honor set the following schedule:

               •   CareFusion' s motion for summary judgment - December 16, 2019;
               •   Medacist's opposition to CareFusion's motion and any cross-motion for summary
                   judgment - January 15, 2020
               •   CareFusion's reply in support ofits own motion and opposition to Medacist's cross-motion
                   - February 14, 2020; and
               •   Medacist's reply in support of its own cross-motion - February 28, 2020.

         In light of scheduling conflicts that have arisen since the October 10 conference, we respectfully
         request a two-week adjournment of each date as follows:

               •   CareFusion's motion for summary judgment - December 30, 2019;
               •   Medacist's opposition to CareFusion's motion and any cross-motion for summary
                   judgment - January 29, 2020;
               •   CareFusion's reply in support ofits own motion and opposition to Medacist ' s cross-motion
                   - February 28, 2020; and
               •   Medacist's reply in support of its own cross-motion - March 13, 2020.



Greenberg Traurig, LLP I Atto rneys at Law
MetLife Building / 200 Park Avenue / New York, New York 10166   I   T +1 212.801 9200 / F +1 212 801 6400
                                                                                                            www gtlaw com
        Hon. Jesse M. Furman
        December 6, 2019
        Page 2

        Daubert motions to exclude experts will be briefed consistent with the provisions of the Civil Case
        Management Plan and Scheduling Order, filed May 30, 2019 (Doc. 39, ~13).

        We appreciate the Court and counsel's courtesies.


        Respe~tfully submitted,                       Application GRANTED, and the proposed
                                                      deadlines are adopted. The Clerk of Court is
                                                      directed to terminate ECF No. 66. SO
                                                      ORDERED.



        cc: All counsel of record (via ECF)



                                                                             December 9, 2019




Greenberg Ti·aurig, LLP I Attornevs at Law
                                                                                                       www gtlaw com
